     Case 2:19-cv-14765-WBV-DMD Document 142 Filed 08/28/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 E.N. BISSO & SON, INC.                                CIVIL ACTION NO. 2:19-CV-14765
                    Plaintiff,

 VERSUS
                                                       SECTION “D” – DIVISION 3
 M/V BOURCHARD GIRLS, in rem, the
 Barge B. No. 295, in rem, and BOUCHARD                JUDGE WENDY B. VITTER
 TRANSPORTATION CO., INC., in
                                                       MAGISTRATE JUDGE DANA M.
 personam
                                                       DOUGLAS
                        Defendants.



           EX PARTE MOTION TO WITHDRAW AS COUNSEL OF RECORD

       NOW INTO COURT, through undersigned counsel, come Joshua S. Force, Kevin M.

McGlone, Tyler M. Deagano and Josie N. Serigne and the law firm of Sher Garner Cahill Richter

Klein & Hilbert, L.L.C. (collectively “Sher Garner”) to respectfully move this Honorable Court to

issue an order permitting them to withdraw as counsel of record for Defendants BOUCHARD

TRANSPORTATION CO., INC., in personam; TUG BOUCHARD GIRLS CORP., as owner of

the M/V BOUCHARD GIRLS, in rem, making a restricted appearance pursuant to Rule E(8) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the

Federal Rules of Civil Procedure; and B. NO. 295 CORP., as owner of the Barge B No. 295, in

rem, making a restricted appearance pursuant to Rule E(8) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure, (collectively “Defendants”) based upon the following:

                                                1.

       Sher Garner has notified the Defendants, in writing, on August 28, 2020, via Certified Mail

with Return Receipt, regular U.S. Mail, and email, to their representative Morton S. Bouchard III,
     Case 2:19-cv-14765-WBV-DMD Document 142 Filed 08/28/20 Page 2 of 3



of their intention to withdraw as counsel of record for the Defendants in this litigation for reasons

Sher Garner maintains are consistent with the Louisiana Rules of Professional Conduct Rule

1.16(b).

                                                 2.

       The present mailing address of each of the Defendants is 58 South Service Road, 150

Melville, NY 11757 and their phone number is (516) 721-7522. The email address of the

corporate representative of each Defendant is MSBIII@bouchardtransport.com.

                                                 3.

       Sher Garner certifies that it has complied with Local Rule 83.2.11 by providing notice, in

writing, of its withdrawal to the Defendants and has notified them of all pending court appearances

and deadlines.

                                                 4.

       Based upon the foregoing, Sher Garner maintains that good cause exists for this Honorable

Court to grant this motion and allow Joshua S. Force, Kevin M. McGlone, Tyler M. Deagano and

Josie N. Serigne and the law firm of Sher Garner Cahill Richter Klein & Hilbert, L.L.C. to

withdraw as counsel of record in this litigation for the Defendants BOUCHARD

TRANSPORTATION CO., INC., in personam; TUG BOUCHARD GIRLS CORP., as owner of

the M/V BOUCHARD GIRLS, in rem, making a restricted appearance pursuant to Rule E(8) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the

Federal Rules of Civil Procedure; and B. NO. 295 CORP., as owner of the Barge B No. 295, in

rem, making a restricted appearance pursuant to Rule E(8) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure.



                                                 2
Case 2:19-cv-14765-WBV-DMD Document 142 Filed 08/28/20 Page 3 of 3



                           Respectfully submitted,


                            /s/ Joshua S. Force
                           JOSHUA S. FORCE (# 21975)
                           KEVIN M. MCGLONE (# 28145)
                           TYLER M. DEAGANO (# 38183)
                           JOSIE N. SERIGNE (# 38588)
                           SHER GARNER CAHILL RICHTER
                           KLEIN & HILBERT, L.L.C.
                           909 Poydras Street, 28th Floor
                           New Orleans, Louisiana 70112
                           Telephone:         (504) 299-2100
                           Facsimile:         (504) 299-2300
                           E-mail:    jforce@shergarner.com
                                      kmcglone@shergarner.com
                                      tdeagano@shergarner.com
                                      jserigne@shergarner.com

                           Attorneys for Defendants
                           BOUCHARD TRANSPORTATION CO., INC., in
                           personam; TUG BOUCHARD GIRLS CORP., as owner
                           of the M/V BOUCHARD GIRLS, in rem, making a
                           restricted appearance pursuant to Rule E(8) of the
                           Supplemental Rules for Admiralty or Maritime Claims
                           and Asset Forfeiture Actions of the Federal Rules of
                           Civil Procedure; and B. NO. 295 CORP., as owner of the
                           Barge B No. 295, in rem, making a restricted appearance
                           pursuant to Rule E(8) of the Supplemental Rules for
                           Admiralty or Maritime Claims and Asset Forfeiture
                           Actions of the Federal Rules of Civil Procedure




                                 3
